966 F.2d 1441
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank H. CLARK, Plaintiff-Appellant,v.U. S. GOVERNMENT, Defendant-Appellee.
No. 92-1392.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 1, 1992Decided:  June 11, 1992

Frank H. Clark, Appellant Pro Se.
Juliet Ann Eurich, Office of the United States Attorney, Baltimore, Maryland, for Appellee.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Frank Clark appeals from a judgment denying relief under the Freedom of Information Act (FOIA).  5 U.S.C. § 552 (1988).  Clark complains that the National Archives and Records Administration did not adequately respond to his requests for copies of military and pension records of one of Clark's ancestors who fought in the Civil War.


2
Clark does not dispute the National Archives' statement that all responsive records have now been released or made available to him.  Because Clark has gained access to all the documents he requested, Defendant was entitled to judgment as a matter of law.   See Hill v. U.S. Air Force, 795 F.2d 1067, 1069 (D.C. Cir. 1986) (release of documents rendered FOIA claim moot);   Meeropol v. Meese, 790 F.2d 942, 953 (D.C. Cir. 1983) ("[W]hat is expected of a law-abiding agency is that it admit and correct error when error is revealed").  We therefore affirm on the reasoning of the district court.  Clark v. U.S. Government, No. CA-91-3419-S (D. Md. Mar. 9, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED